                                    Case 2:20-cv-00021-KJD-DJA Document 6 Filed 04/13/20 Page 1 of 2



                      1        WENDY M. KRINCEK, ESQ., Bar #6417
                               AMY THOMPSON, ESQ., Bar #11907
                      2        LITTLER MENDELSON, P.C.
                               3960 Howard Hughes Parkway
                      3        Suite 300
                               Las Vegas, NV 89169-5937
                      4        Telephone:    702.862.8800
                               Fax No.:      702.862.8811
                      5        Email: wkrincek@littler.com
                                      athompson@littler.com
                      6
                               Attorneys for Defendant
                      7        ABSOLUTE DENTAL &
                               ORTHODONTICS PRADA, PLLC.
                      8

                      9                                         UNITED STATES DISTRICT COURT

                   10                                                   DISTRICT OF NEVADA

                   11         PAULINA KLEIP-SOTELO, an Individual,

                   12                              Plaintiff,                        Case No. 2:20-cv-00021-KJD-DJA
                              vs.
                   13
                              ABSOLUTE DENTAL &
                   14         ORTHODONTICS PRADA, PLLC., a                         STIPULATION FOR EXTENSION OF TIME
                              Domestic Professional Limited Liability              TO RESPOND TO COMPLAINT
                   15         Company, DOES I -X; ROE
                              CORPORATIONS I -X.,                                  (FIRST REQUEST)
                   16
                                                   Defendant.
                   17

                   18                  Pursuant to LR IA 6-1 and LR 7-1, Plaintiff, PAULINA KLEIP-SOTELO, and Defendant
                   19          ABSOLUTE DENTAL & ORTHODONTICS PRADA, PLLC., through their respective attorneys of
                   20          record, hereby stipulate and agree that Defendant has until April 30, 2020 to respond to the Complaint.
                   21          Defendant was served with a copy of the Summons and Complaint on January 9, 2020. However,
                   22          Defendant did not receive notice that it had been served until April 9, 2020. 1 Good cause exists to
                   23          grant this extension because Defendant requires time to investigate and prepare its response to the
                   24          Complaint. If the requested extension is granted, Defendant will file its response on or before April
                   25
                               1
                   26                 Defendant certainly intends to defend itself in this case and the lack of notice of service is sufficient
                               grounds to warrant additional time to respond to the complaint pursuant to LR IA 6-1(a). See e.g., Las Vegas
                   27          Sands Corp. v. First Cagayan Leisure & Resort Corp., No. 214CV424JCMNJK, 2016 WL 447481, at *2 (D.
                               Nev. Feb. 3, 2016).
                   28
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
        702.862.8800
                                   Case 2:20-cv-00021-KJD-DJA Document 6 Filed 04/13/20 Page 2 of 2



                      1
                              30, 2020. This is the first request for an extension made by the parties and the parties make this request
                      2
                              in good faith and not for the purpose of delay.
                      3
                                       IT IS SO STIPULATED.
                      4

                      5
                              Dated: April 13, 2020                              Dated: April 13, 2020
                      6
                              Respectfully submitted,                            Respectfully submitted,
                      7

                      8       /s/ Jenny L. Foley __ _     __                     /s/ Amy L. Thompson
                              JENNY L. FOLEY, PH.D., ESQ.                        WENDY M. KRINCEK, ESQ.
                      9       MARTA D. KURSHUMOVA, ESQ.                          AMY L. THOMPSON, ESQ.
                              HKM EMPLOYMENT ATTORNEYS LLP                       LITTLER MENDELSON, P.C.
                   10
                              Attorney for Plaintiff                             Attorneys for Defendant
                   11         PAULINA KLEIP-SOTELO                               ABSOLUTE DENTAL & ORTHODONTICS
                                                                                 PRADA, PLLC.
                   12

                   13

                   14                 IT IS SO ORDERED.
                                             April____
                                      DATED: This  14, 2020
                                                        day of _______________, 2020.
                   15

                   16
                                                                           ___________________________________
                   17                                                      THE HONORABLE U.S. MAGISTRATE
                                                                           JUDGE DANIEL J. ALBREGTS
                   18

                   19

                   20

                   21         4819-7519-7881.1 051901.1013

                   22

                   23

                   24

                   25

                   26

                   27

                   28
                                                                                 2.
LITTLE R MEND ELSO N
      ATTORNEYS AT LAW
3960 H oward Hughes Parkway
          Suite 300
 Las Vegas, NV 89169-5937
        702.862.8800
